Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 are presented for examination.
This is a first action on the merits based on Applicant’s claims submitted 11/02/2021.                     

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US patent US 10,437,903.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn towards building a link based on parsed information and an accessed profile.

Current Application
Patent10,437,903
Comments
1. A system comprising: a processor; memory operatively coupled to the processor; an input; an output; and one or more modules stored in the memory that comprise instructions executable by the processor to instruct the system to receive information, via the input, that comprises information associated with a target; parse the information; access a profile; and build a link based at least in part on the information and at least in part on the profile.  

1. A system comprising: a processor; memory operatively coupled to the processor; an input; an output; and instructions stored in the memory that are executable by the processor to instruct the system to generate a link that comprises a redirection service client identifier for a redirection service client listed in a redirection service client database; transmit the link to the redirection service client; receive information, via the input, responsive to actuation of the link by a remote device, wherein the information comprises information associated with a target wherein the target comprises a first webpage associated with a first downloadable digital file of content, wherein the first downloadable digital file is compatible with a first operating system type, wherein the remote device comprises an operating system of a second, different operating system type and wherein the first downloadable digital file is not compatible with the second, different operating system type; parse the information to generate parsed information; based at least in part on the parsed information, access a profile of the remote device in a database wherein the profile comprises the second, different operating system type; build a redirection link based at least in part on the redirection service client identifier, at least a portion of the information received responsive to actuation of the link by the remote device and at least in part on the profile wherein the redirection link redirects the remote device to a second, different webpage associated with a second, different downloadable digital file of the content that is compatible with the second, different operating system type; receive a transaction indicator associated with the remote device and the second, different webpage; and responsive to receipt of the transaction indicator, updating the profile of the remote device in the database and updating redirection service client information in the redirection service client database.
Based on the broadest reasonable interpretation, all claim limitations in current application are included in the claims of the patent, as the current application discloses a broader invention as that of the patent.   




Claim Rejections - 35 USC § 101
Claim Rejections - 35 USC § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim 1 recites the limitations of “receive information, via the input, that comprises information associated with a target;  parse the information;  access a profile; and build a link based at least in part on the information and at least in part on the profile.”.  The limitations of (paraphrasing) 1) receiving information, 2) analyze the information, 3) access or retrieve information related to a profile, 4) and build a link or forming a link that is associated with the analyzed information and retrieved information, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For claim limitations on claim 1, that is, other than reciting “processor” and “memory coupled with processor” nothing in the claim element precludes the steps from practically being performed in the mind. For example, in the context of this claim a person can manually receive information.  A person can also mentally analyze information.  A person can mentally analyze or access information about a profile or user, and then manually build a link that incorporates the information retrieved and analyzed.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because for  claim 1, the claims only recites additional element – “processor”, to perform the functions recited in the claims, as mentioned above.  The processor performing those steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving information, analyze the information, access or retrieve information related to a profile, and build a link or forming a link that is associated with the analyzed information and retrieved information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computing device to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer component. Specifically, the step of building a link, does not amount to significantly more as it does not act upon such link nor does it produce a significant outcome.  The claims generally cite a building a link based on information, thus not actively and positively reciting a significant action in which the particular instance acts upon or is acted upon in order for the link to actively do something, therefore no significant action is performed.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirsch (US 5,751,956).

Regarding claim 1, Kirsch teaches:
1. A system comprising: 
a processor (Fig. 2, Kirsch); 
memory operatively coupled to the processor (Fig. 2, Kirsch); 
an input (Fig. 2, Kirsch); 
an output (Fig. 2, Kirsch); and 
one or more modules stored in the memory that comprise instructions executable by the processor to instruct the system to  (server, Fig. 2, Kirsch) 
receive information, via the input, that comprises information associated with a target  (URL data is received, col. 10, lines. 44-58, Kirsch); 
parse the information (received data is parsed, col. 10, lines. 44-58, Kirsch); 
access a profile (a database record is created or updated in response to identification of the client, col. 10, lines. 59-67, Kirsch); and 
build a link based at least in part on the information and at least in part on the profile (a redirection message is prepared, col. 10, lines. 59-67; some determination is made based on client identification data, col. 9, lines. 51-67, Kirsch).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-178772-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/September 8, 2022/
/ltd/